Eggleston, J.,
dissenting.
I am unable to concur in the majority opinion. Under the authorities there cited, Fusco’s'Auto Service, Inc., had possession of Mrs. Dawson's car as a gratuitous bailee. It was, therefore, liable to her if through its gross negligence the car was delivered to the thief, and the jury was so instructed without objection.
In my opinion there is ample evidence to support the jury’s finding that the operator of the parking station was guilty of gross negligence in delivering the car to the thief. Mrs. Dawson was well known to the operator of the parking station, who knew that she and her husband were employed in the building adjacent to the parking- lot. On-a previous occasion the operator had telephoned Mrs. Dawson before delivering the car to a stranger who had called for it. Notwithstanding these circumstances, in the present instance the operator, without making any inquiry of Mrs Dawson or her husband as to the authority of the person who had called for her car, delivered it to a total stranger.
*356Neither do I think that the service station could exempt itself from liability for its gross negligence by stating to Mrs. Dawson that it “would not be responsible in any wise for the car.”
I think the judgment should be reversed, the verdict of the jury restored, and final judgment entered in favor of Mrs. Dawson, the plaintiff below.
Hudgins and Gregory, JJ., concur in this dissent.